department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jan number release date contact person identification_number contact number employer_identification_number form required to be filed tax years uil de i this is our final_determination that you do not qualify for exemption from federal_income_tax as an drganization described in sec_501 recently we sent you a lett r in response to your application that proposed an adverse determination the letter expfained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action ' in abcordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you shotjid contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number ------ i if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely r a lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number a - tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil nos date date legend m organization state state of incorporation date date of incorporation director director c director r 'educational institution lending institution dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below you m are a state nonprofit organization formed on date your articles of incorporation state that you are organized exclusively for charitable and educational_purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 c of the internal_revenue_code or the corresponding section of any future federal tax code furthermore you state that you will act and operate as a charitable_organization in lessening the burdens of government providing relief of the poor and distressed or under-privileged and promoting social welfare by reducing unemployment your articles of incorporation provide that upon dissolution of the organization the assets shall be distributed to another organization organized and operating for the same purposes for which the corporation is organized and operating or to one or more corporations funds or foundations organized and operating exclusively for religious charitable scientific literary or educational_purposes provided however that any such recipient organization or organizations shall at the time qualify as exempt from taxation under the provisions of sec_501 a of the internal_revenue_code_of_1986 as an organization described in section c of the internal_revenue_code_of_1986 your application form_1023 states that you were formed primarily to provide home-ownership to low and moderate income families and first-time homebuyers who qualify for mortgages backed by the federal housing administration and other government entities you state that you will conduct the following programs gift funds program in this program you will advance as a gift to the homebuyer an amount equal to the down-payment required to purchase the home this is typically of the purchase_price you will in tum seek sellers who are willing to advance of the purchase_price of the home to you all monies received from the sellers will be used to advance down payments to the homebuyers and to administer the program you anticipate substantial donations from the general_public and from government agencies in addition to those funds that will emanate from participating sellers the funds will be gifted to low to moderate income families as those terms are used and defined in applicable hud regulations and will not require the payment of any funds by the homebuyer to you secondary financing program in this program you will make low-interest loans to low to moderate income families that require more funds than are available through the gift funds program you state you do not anticipate providing this program during the first two years of operations you do not provide any additional details regarding this program nor do you indicate how the interest rate will be calculated you' state that your principal activity will be the provision of down payments for qualified pur hasers of residential premises you will also provide assistance to purchasers of residential prer 'lises and you will provide assistance to purchasers in preparing documents related to obtaining financing for purchase of a residence you will identify buyers and sellers for your program by conducting seminars and advertising you state that there are no income limits to participate in your program and that you will not require participants to use any particular loan program your only requirement is that the loan program pursued by the home buyer must allow the down payment to come from you and not from the borrower appropriate real_estate prices will be determined through consultation with appraisers real_estate brokers mortgagors and other professionals having expert knowledge of home values in the community participants in the program are chosen on a first-come first-served basis and the only requirement is that they qualify for a mortgage under hud guidelines for credit and debt-to income ratios you state that you have not yet prepared any application forms or other such materials you have not prepared any brochures or other informational material which set forth matters pertaining to your procedures or policy guidelines in your application you state that you will advance to the homebuyer an amount equal to the down payment required to purchase the home you state that this is typically of the purchase_price of the home you also state that you will seek sellers who are willing to advance of the purchase_price of the home to you this money will be used to advance down payments to the home buyers and administer the program although this information implies that you will charge a fee to the seller of the home your response dated date states that in addition to a contribution equal to of the home sale price each home seller will be required to pay a fee to the company in the amount of dollar_figure to reasonably compensate the company for the services which it provides in your response dated date you state that you expect to receive donations from the seller upon conclusions of each house sale transaction you have implied that the seller's contribution will always be contingent upon the conclusion of the sale of the seller's home to the buyer who will be the beneficiary of your financial assistance program that the seller's contribution will be paid at the time of sale closing and that the contribution will be refunded to the seller if the sale is rescinded prior to during and following the closing of the sale your representatives will remain available to assist and provide relevant information to prospective home purchasers although you state that you will identify participants in the program through seminars you state that you do not provide seminars or home ownership classes of your own instead you refer individuals to r a state non-profit corporation you state that all participants in your program are eligible to attend r's home ownership counseling classes you also state that you do not plan to require home owners to participate in classes or other counseling you state that there will be directors for the organization two of the directors and l l will be paid dollar_figure annually each and the third director will be paid dollar_figure annually this will be paid in the capacity of officers of the organization based on the financial information pro' ided on form_1023 you anticipate paying compensation to officers directors and trustees dollar_figure for the first two years of operations you also state that the officers expect to devote to of their work time to the organization's home assistance programs you state that is an associate broker for a real_estate company you state that this real_estate company may serve as a broker in home sales involved in your home assistance program ii is a l nding clerk closer and is the spouse of a member and co-owner of a private mortgage lem fer licensed to engage in the business of residential real_estate financing in state you state that may be one of the lending institutions which participates in your home assistance program you state that you will be operated exclusively for charitable purposes as that term is used and defihed in internal_revenue_code irc sec_501 c specifically you state that you provide home ownership opportunities to the working poor or to other persons who are either und rprivileged or distressed while your activities will benefit and aid moderate-income families you will conduct your activities in compliance with the safe-harbor provisions of rev nue procedure c b you indicate that the company's activities will also lessen the burdens of government as they relate to providing homes for the working poor or to persons who are either underprivileged distressed or otherwise unable to afford to own a ho le you state that the department of housing and urban development hud has specifically and objdctively set forth and manifested in its mission statement that its mission is to provide a decent safe and sanitary home and suitable living environment for every american it also set forth in the same statement goals such as increasing affordable housing and home ownership in its letter dated date hud described organizations that participate in the activities set forth in its rules and regulations as its active partners with the federal housing authority in developing affordable housing additionally you quote the house of representative committee report stating the congress hereby declares that the general welfare and security of the nation and the health and living standards of its people require housing and production and related community development sufficient to remedy the serious housing shortage the elimination of substandard and other inadequate housing through the clearance of slums and blighted areas and the realization as soon as feasible of the goal of a decent home and suitable living environment for every american you also state that the organization will operate in accordance with the safe-harbor provisions set forth in revproc_96_32 you anticipate income from gifts grants and contributions of dollar_figure and dollar_figure for the first and second years of operations respectively you anticipate income from gross_receipts from admissions sales of merchandise or services of dollar_figure and dollar_figure for the first and second years of operations respectively based on these figures of your annual income will be from donations and will be from services provided in the form of down payment assistance fees you anticipate contributions paid out in the form of your gift fund program to be dollar_figure and dollar_figure for the first and second years of operations respectively you have not submitted any information regarding fundraising or how you will go about getting donations you have not submitted any solicitation materials the' manner in which you operate is referred to as seller-funded downpayment assistance in the final report an examination of downpayment gift programs administered by non-profit organizations commissioned by office of housing united_states department of housing and urb n development hud contract no c-opc-22550 m0001 date the report concludes that seller-funded down payment assistance for mortgage down payments has led to underwriting problems that require immediate attention furthennore the report concludes that the effective cost of homeownership is increased even more by the processing fees charged by the seller-funded down payment assistance providers which get passed through to borrowers in higher property prices a copy of the report is enclosed with this determination_letter f law sec_501 of the code provides for the exemption from federal_income_tax of corp orations organized and operated exclusively for charitable or educational_purposes pro ided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 b of the income_tax regulations states that an organization is not orgt nized exclusively for one or more exempt purposes unless its assets are dedicated to an exetnpt purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to a state_or_local_government for a public purpose or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized sec_1 c -1 c of the income_tax regulations provides that an organization operates exclusively for exempt purposes if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1 c -1 d ii of the regulations provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests sec_1 c -1 d of the regulations defines the term charitable as used in sec_501 c of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education sec_1 c -1 d i of the regulations provides in part that the term educationar as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community se ion c -1 e of the regulations provides that an organization that operates a trade or busl ness as a substantial part of its activities may meet the requirements of sec_501 c of the code if the trade_or_business furthers an exempt_purpose and provided the organization's pri lary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number of importance of truly exempt purposes in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exe pt under sec_501 c of the code because a substantial purpose of the agency was a non xempt commercial purpose the court concluded that the organization did not qualify for exe ption under sec_501 c because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the brganization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related serv ices were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also fourtd that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business pur ose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for p urposes described in sec_501 easter house cl_ct pincite l in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 c of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization's graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1 c -1 d ii of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 c of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agehcies the organization marketed only handicrafts it purchased in bulk from these co munities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serv e primarily private interests because the disadvantaged artisans directly benefited by the actiyity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes in a rlie foundation v commissioner 283_fsupp2d_58 d o c the court relied on the co'timerciality doctrine in applying the operational_test because of the commercial manner in whidh this organization conducted its activities the court found that it was operated for a non exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the org nization uses commercial promotional methods eg advertising and the extent to which the brganization receives charitable donations university medical resident services p c et al v commissioner t c memo states in part' that an organization lessens the burdens of government if the activities undertaken are those that government considers to be its burden and those activities actually lessen such burden rev_rul 1985_1_cb_177 states that in order to determine whether an activity is a burden of government the question to be answered is whether there is an objective manifestation by the government that it considers such activity to be part of its burden a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of government revrul_85_2 1985_1_cb_178 states that the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden the ruling states that the fact the government agency can augment its activities shows that an organization is lessening the burdens of government revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 c of the code situation describes an organization formed to construct new homes and renovate existing hoit es for sale to low-income families who could not obtain financing through conventional chahnels the organization also provides financial aid to eligible families who do not have the ne ssary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and1contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by tjuilding housing units for sale to persons of low and moderate income on an open occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the me ning of sec_501 c of the code situation describes an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in tne area was lower than in other sections of the city and the housing in the area was gen rally old and badly deteriorated the organization developed an overall plan for the reh bilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rent d at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 c of the code because its purposes and activities combated community deterioration situation describes an organization formed to alleviate a shortage of housing for moderate income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization's program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_2006_27 2006_21_irb_915 discusses whether organizations that otherwise meet the requirements of sec_501 of the internal_revenue_code and are described in the situations below operate exclusively for charitable purposes situation describes a non-profit corporation that helps low-income individuals and families purchase decent safe and sanitary homes throughout the metropolitan area in which x is located as a substantial part of its activities x makes assistance available exclusively to low income individuals and families to provide part or all of the funds they need to make a down payment on the purchase of a home x uses standards set by federal housing statutes and administered by the department of housing and urban development to determine who is a low income individual individuals are eligible to receive assistance from x's program if they are low income individuals have the employment history and financial history necessary to qualify for a mortgage and would so qualify but for the lack of a down payment x also offers financial counseling seminars and conducts other educational activities 'to help prepare potential low inca me home buyers for the responsibility of home ownership ' x will consider applications for assistance in connection with an applicanrs purchase of any home that meets x's standards for habitability before making a grant of down payment assi'stance x requires a home inspection report for the property that the applicant intends to buy to ensure that the house will be habitable to fund its down payment assistance program and other activities x conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public x's grantmaking process is structured to ensure that x's staff awarding grants on behalf of x doe not know the identity of the party selling the home to the grant applicant or the identities of any'other parties such as real_estate agents or developers who may receive a financial benefit from the sale the staff also does not know whether any of the interested parties to the transaction have been solicited for contributions to x or have made pledges or actual contributions to x further x does not accept any contributions contingent on the sale of a particular property or properties situf ition describes a nonprofit corporation that is like x in all respects as set forth in situation e cept as follows under y's grantmaking procedures y's staff considering a particu ar applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who - - - - - - may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by y in connection with each of these transactions and the amount of the home seller's payment to y finally y does not conduct a broad based fundralsing campaign to attract financial support rather most of y's support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y's down payment assistance situation describes a nonprofit corporation formed to combat community deterioration in an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state z cooperates with government agencies and community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary housing for the area residents without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate-income families as a substantial part of its activities z makes down payment assistance available to eligible home buyers who wish to purchase the newly constructed units from z z also offers financial counseling seminars and conducts other educational activities to help prepare potential low and moderate-income home buyers for the responsibility of home ownership to f jnd its down payment assistance program and other activities z conducts a broad based funqraising program that attracts gifts grants and contributions from several foundations bus esses and the general_public in situation x's purposes and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes the way x conducts its down payment assistance program establishes that x's primary purpose is to addtess the needs of its low-income grantees by 4ontrast in situation y does not qualify as an organization described in sec_501 c to finapce its down payment assistance activities y relies on sellers and other real-estate related bus esses that stand to benefit from the transactions y facilitates furthermore in deciding whe ther to provide assistance to a low-income applicant y's grantmaking staff knows the identity of the home seller and may also know the identities of other interested parties and is abl to take into account whether the home seller or another interested_party is willing to make a pay ent toy y's receipt of a payment from the home seller corresponding to the amount of the dow n payment assistance in substantially_all of the transactions and y's reliance on these payty'lents for most of its funding indicate that the benefit to the home seller is a critical aspect of y's bperations in this respect y is like the organization considered in easter house which receiived all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in american campaign academy y is struptured and operated to assist private parties who are affiliated with its funders like he organizations considered in american campaign academy easter house and columbia park recreation association y also serves an exempt_purpose but because y is not operated excb jsively for exempt purposes y does not qualify for exemption from federal_income_tax as an organization described in sec_501 c in situation although z does not limit its down payment assistance program to low-income recipients z's down payment assistance program still serves a charitable purpose described in sec_501 c because it combats community deterioration in a specific economically depressed area that has suffered a major loss of population and jobs through a combination of counseling and financial assistance z helps low and moderate-income families in that area to acquire decent safe and sanitary housing and to prepare for the responsibilities of home ownership in this respect z is like the organization described in situation of revrul_70_585 because z is operated exclusively for charitable purposes z qualifies for exemption from federal taxation as an organization described in sec_501 revproc_96_32 date sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable as described in sec_501 c of the internal_revenue_code because they relieve the poor and distressed as described in c -l d of the income_tax regulations this revenue_procedure also describes the facts_and_circumstances_test that will apply to determine whether organizations that fall outside the safe_harbor relieve the poor and distressed such that they will be considered charitable organizations described in c it also clarifies that housing organizations may rely on other charitable purposes to qualify for recognition of exemption from federal_income_tax as organizations described in sec_501 c these other charitable purposes are described in sec_1 s01 c -l d this revenue_procedure supersedes the application referral described in notibe 1993_1_cb_290 thi revenue_procedure does not alter the standards that have long been applied to determine wh her low-income_housing organizations qualify for tax-exempt status under c rat er it is intended to expedite the consideration of applications for tax-exempt status filed by such organizations by providing a safe_harbor and by accumulating relevant information on the existing standards for exemption in a single document low-income_housing organizations that have ruling or determination letters and have not materially changed their organizations or operations from how they were described in their applications can continue to rely on those lettdrs l rationale and conclusion bas d on the information you provided in your application and supporting documentation we con lude that you are not organized or operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 c unless it shows that it is both organized and operated exclusively for charitable education or other exer npt purposes am ng other things the application and supporting documentation must demonstrate conblusively that the organization meets the organizational_test of sec_1 c -1 b of the regulations your organizing document states that in the event of the dissolution of the organization any organization that is the recipient of your assets must qualify as an organization described in section c of the code because this section of the code does not exist you have not met the organizational_test the application and supporting documents must also demonstrate conclusively that the organization meets the operational_test of sec_1_501_c_3_-1 of the regulations your information indicates that your primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 c charitable purposes include relief of the poor and distressed see sec_1 c -1 d of the regulations and revrul_67_138 however you do not conduct your down payment assistance program in a manner that establishes that your primary purpose is to address the needs of low-income grantees by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation your down payment assistance program does not serve exclusively low-income persons instead your program is open to low and moderate income individuals and to first time home owners in accordance with the safe-harbor guidelines of revproc_96_32 this revenue_procedure specifically states that up to of the residents of a housing project can be moderate income you have not demonstrated that your down payment assistance program exclusively serves any other exempt_purpose such as combating community deterioration and lessening racial tensions you have not shown that your program is designed to attract a mixed in e group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and you have failed to establish that your operations will be charitable through the relief of the poor and distressed while your program may be open to low and moderate-income persons you have not established that you will meet the safe_harbor of revproc_96_32 for dealing with low-income persons ' your information indicates that you do not limit your assistance to certain geographic areas or target those areas experiencing deterioration or racial tensions see revrul_70_585 situation you have indicated that your activities will initially be conducted in the state of state but that you'hope to extend your program to all homebuyers in the united_states arranging the pur6hase of homes in a broadly defined metropolitan area does not combat community det rioration within the meaning of sec_501 c of the code furthermore you do not directly engage in any activity to ensure that the house will be habitable or that the buyer will be able to afford to maintain the house over time you rely solely on the mo gage lender insurance agency home inspector or other third party to conduct such review you1rely on reputable mortgage lenders to ensure that homebuyers meet your criteria and you rely on appraisers to ensure that the seller does not inflate the sales_price of their home other than recommending that the buyer attend a homebuyer education class you do not provide ovetsight or directly conduct any educational program or other activity to ensure that buyers are purchasing properties that are safe decent sanitary and affordable you state that you will provide educational materials to the homebuyers but that this information has not yet been prepared sec_1 c -1 d i states that the term educational relates to the instruction of the public on subjects useful to the individual and beneficial to the community you do not provide any type of instruction to the public only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate as a business that provides services to home sellers for which you charge a market rate fee it is clear that the contributions and fees received from the home seller are connected to the sale of their home because you indicate that you will receive the donation from the seller upon the conclusion of each house sale transaction in this respect you are similar to an organization which was denied exemption because it operated a conference center for a commercial purpose see 283_fsupp2d_58 d d c likewise operating a trade_or_business of facilitating home sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose you are similar to situation in revrul_2006_27 based on the facts that you rely on sell rs and other real-estate related businesses that stand to benefit from the transactions that you facilitate specifically you state that the real_estate company that works for and may both be involved in your operations furthermore in deciding whether to provide assistance to a low-income applicant it is clear that you know the identity of the home seller and may also know the identities of other interested parties and are able to take into account whether the honje seller or another interested_party is willing to make a payment to you your receipt of a paytylent from the home seller corresponding to the amount of the down payment assistance is pre ent in substantially_all of the transactions and your reliance on these payments for a substantial amount of your funding indicates that the benefit to the home seller is a critical asp ct of your operations ano her indication of your substantial nonexempt purpose is your apparent lack of public support although you state that you will receive of your revenues from donations you have not provided any details regarding proposed fundraising plans there is no indication that you will be supported by contributions from the general_public government or private_foundation grants primarily all of your revenue is expected to come from the sellers you serve that your prin1ary activity is to promote and to further your private business interests is reflected in the finahcing structure of your down payment assistance program in this respect you are similar to the brganization described in easter house supra which derived most of its support from fees it chafged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization's exempt_purpose because they were designed to make a proijt facilitating home sales like running an adoption service is not an inherently charitable acti ity and receiving support primarily from fees charged to home sellers is indicative of your c0 11mercial purpose l sec_1_501_c_3_-1 e states that an organization may operate a trade_or_business provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business your primary purpose is the facilitation of home sales this primary purpose is considered operations of a trade_or_business even if your program would be directed to exclusively low-income individuals your reliance entirely on home sellers or other real-estate related businesses that stand to benefit from the transactions to finance your down payment assistance activities demonstrates that you are operated for the purpose of benefiting private parties you have not yet developed specific policies or grant making procedures you state that you will receive donations from the home sellers only upon the conclusion of the home sale transaction however this only implies that gift funds are only provided to the buyer if a seller has paid a service fee the sellers will make the payments to you and indirectly to the home buyer to facilitate the sale of their homes upon the closing of the sale the sellers service fee to you is returned to the seller as part of the proceeds the seller receives from the sale of the home your information clearly indicates that you take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested that you receive a payment from the home seller corresponding to the amount of the down payment assistance plus the service fee indicates that the benefit to the home seller is not a me accident but rather an intended outcome of your operations in this respect you are like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially similar to american campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest i althbugh you have provided information that hud and other governmental agencies are contemed with the provision of safe decent and affordable housing you have not proven that any 1government agency considers the provision of down payment assistance to homebuyers to be their burden in university medical resident services p c et al v commissioner t c memo it states that an organization lessens the burdens of government if the activities und rtaken are those that government considers to be its burden and those activities actl ially lessen such burden revrul_85_2 1985_1_cb_178 states that a favorable working rela ionship between the government and the organization is strong evidence that the organization is actually lessening the burdens of government revrul_85_1 1985_1_cb_177 stat s that the interrelationship between the governmental_unit and the organization may prm ide evidence that the governmental_unit considers the activity to be its burden you have not provided any facts or other evidence of an objective manifestation by any government age lcy that it considers the provision of down payment assistance to be part of their burden hud's mission statement states that its mission is to provide a decent safe and sanitary home and suitable living environment for every american and that their goals include increasing affotdable housing and home ownership however there is no indication of any specific activities they are recognizing as their burden or whether such activities were intended to be pe rmed on a normal commercial basis or by a limited group of non-profit organizations as ---- - - ----- sucm it cannot be assumed that hud considers the provision of down payment assistance to homebuyers as their burden in addition you have not met many of the other factors that are to be considered when determining whether an organization is lessening the burdens of government specifically you have not shown that you are acting on the government's behalf by freeing up assets that the government would otherwise devote to this activity you do not have an interrelationship with a government unit you are not conducting an activity that was previously conducted by a government unit you do not defray the expenses of a government unit or pay the debts of a government unit and you do not receive funding from the government unit you claim to be assisting because you have not shown that the provision of down payment assistance to homebuyers is a burden of the government you also have not shown that you are lessening the burdens of government irrespective of whether an organization's activities lessen the burden of government an organization must still demonstrate that its activities serve a public rather than a private interest sec_1 c -1 d ii states that an organization must establish that it is not organized and operated for the benefit of private interests even if it were determined that your activities were lessening the burdens of government your reliance entirely on home sellers or other real_estate related businesses that stand to benefit from the transactions to finance your down payment assistance activities demonstrates that you are operated for the purpose of benefiting private parties this is specifically demonstrated by the fact that you have stated that you may use the services of both the real_estate company that a serves as a broker for and the lending inst ution that is involved with bas d on the facts and information submitted you are not operated exclusively for exempt purp oses you have not established that you activities exclusively serve a charitable_class or any other purpose defined in sec_501 your proposed operations further a substantial non xempt business_purpose and will further the private interests of home sellers and other priv te parties in addition you have not established that your net_earnings will not inure to the benefit of private shareholders or individuals therefore you are not described in sec_501 of the code accbrdingly you do not qualify for exemption as an organization described in sec_501 c of ttie code and you must file federal_income_tax returns corltributions to you are not deductible under sec_170 of the code ' you have the right to file a protest if you believe this determination is incorrect to protest you mu t submit a statement of your views and fully explain your reasoning you must submit the stat ment signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward you case to our fo ppeals office you can find more information about the role of the appeals_office 1n publication exempt_organization appeal procedures for unagreed issues an ttorney certified_public_accountant or an individual enrolled to practice before the l ternal revenue service may represent you during the appeal process to be represented dunng the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address us mail internal_revenue_service exempt_organizations p box cincinnati oh street address internal_revenue_service exempt_organizations main st federal bldg cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter if you jax your statement please call the person identified in the heading of this letter to confirm thathe or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely f lois g lerner director exempt_organizations rulings agreements f
